El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El recurso de autos nos brinda la oportunidad de am-pliar nuestra interpretación de la Ley de Aranceles del Re-gistro de la Propiedad y nos permite resolver cuál es el *303monto de los aranceles que ha de pagarse por la cancela-ción del asiento registral de una hipoteca que ha quedado extinguida por disposición de ley.
La parte interesada y recurrente —ESJ Towers, Inc.— acude ante nos inconforme con la calificación final fechada el 5 de noviembre de 1997 y emitida por el Registrador de la Propiedad, Sección I de Carolina, Hon. Demetrio Torre Rada. Nos pide que dilucidemos “cuál es el verdadero valor de los derechos de hipoteca cuya cancelación se interesa, para determinar, [a] base [de] dicho verdadero valor, la cuantía del arancel que debe pagar la peticionaria por la cancelación de los mismos en los libros del registro”. Replica de la recurrente al alegato del recurrido, pág. 1.
h — I
La recurrente, ESJ Towers, tiene inscrita a su favor xana finca en propiedad en la Sección I del Registro de la Pro-piedad de Carolina. Dicho inmueble aparece gravado por dos (2) hipotecas que tienen más de veinte (20) años de constituidas. No hay controversia en cuanto a que dichos derechos hipotecarios no han sido prorrogados ni han sido objeto de acciones para su ejecución o para el cobro de las obligaciones que garantizan. Una de dichas obligaciones es por la suma de quinientos mil dólares ($500,000) de principal y la otra, por la suma de quince millones de dólares ($15,000,000) de principal; ambas con una tasa de interés al ocho por ciento (8%) anual. Dichas deudas están eviden-ciadas por sendos pagarés a la orden del portador, y vence-deros a la presentación.
El 18 de noviembre de 1994, ESJ Towers, Inc. presentó una instancia ante el Registrador recurrido para solicitarle que se cancelaran los gravámenes hipotecarios descritos anteriormente, a tenor con lo que ordena el Art. 145 de la Ley Hipotecaria y del Registro de la Propiedad (en ade-lante la Ley Hipotecaria), 30 L.P.R.A. see. 2469. Con la *304instancia, la recurrente acompañó dos dólares ($2) por cada derecho que sería cancelado, más los derechos de pre-sentación y el pago correspondiente(1)
El 2 de octubre de 1997 el Registrador de la Propiedad calificó la instancia presentada, denegando su inscripción porque no se acompañó la cantidad de sesenta y un mil novecientos dólares ($61,900) en derechos. Entiende el Re-gistrador que aplica el apartado (c) del Arancel Núm. 2 del Art. 1 de la Ley de Aranceles del Registro de la Propiedad, 30 L.P.R.A. sec. 1767a. ESJ Towers estima que dicho apar-tado no aplica a un derecho extinguido por ley, en este caso un derecho de hipoteca, por lo que recurre ante nos me-diante este recurso gubernativo. Considerados y examina-dos los alegatos de ambas partes, discrepamos del criterio del Registrador y modificamos la calificación recurrida.
II
Precisando conceptos, y para entender a cabalidad cuál es el alcance de la operación objeto de la controversia, se hace necesario distinguir la extinción de la hipoteca de su cancelación. En la extinción desaparece la hipoteca con todos sus efectos, lo que está en juego es la hipoteca misma, tanto en relación a las partes como a terceros. En la cancelación, por su parte, lo que se extingue es la inscripción de la hipoteca en el Registro, por lo que sólo se afectan los efectos de la hipoteca con relación a terceros. Véase G.A. Borda, Tratado de Derecho Civil, Buenos Aires, Ed. Perrot, 1975, V. III, T. II, págs. 334-335.
Los asientos del Registro pierden total o parcialmente su fuerza al caducar o al ser sustituidos —en todo o en parte— por otros. La mayoría de las veces da a conocer el advenimiento de un titular distinto; otras, explica el ver-*305dadero tenor de una inscripción. En ocasiones, el asiento está dedicado exclusivamente a una negación del anterior contenido del Registro: a dar cuenta de que algo o todo de ese contenido no debe ser tenido en cuenta en adelante. J.L. Lacruz Berdejo y F. Sancho Rebullida, Derecho Inmo-biliario Registral, Barcelona, Ed. Bosch, 1968, pág. 286.
Explica Lacruz Berdejo, sin embargo, que sería erróneo considerar la cancelación, en el Derecho español, como una simple inscripción negativa. Su regulación difiere bastante de la de las inscripciones: en parte, porque su materia es más reducida, ya que se limita al campo de la extinción de los derechos (por lo tanto, sobre todo, de los derechos reales limitados) y la de sus asientos. Lacruz Berdejo, op. cit.
La inscripción de contenido negativo presupone, por su propio concepto, derechos inscritos: no se puede cancelar lo que no existe registralmente. Es por ello que una cancelación no podría ser nunca una primera inscripción. Presupone, en vista de lo anterior, un contenido positivo al que pueda dejar sin valor. Es decir, la extinción de los derechos es constatada en el Registro mediante la cancelación de sus asientos correspondientes. Lacruz Berdejo, op. cit., pág. 288. El razonamiento nos muestra, con meridiana claridad, que la extinción acontece fuera del Registro y que mediante la cancelación se adecúa la realidad extrarregistral —lo que en efecto ya ha ocurrido— con lo que publica el Registro.
Insiste Lacruz Berdejo en que la cancelación, en general, no tiene específicos efectos defensivos. Su existencia no agrava la situación del titular del derecho que se presume extinto. Las cosas suceden como si no existieran, ni el asiento cancelado ni el asiento cancelatorio: se presume que el derecho cancelado no existe ya, en la misma relativa medida en que se presumen que no existen los derechos no inscritos. Lacruz Berdejo, op. cit., pág. 294.
*306De otro lado, la extinción del derecho inscrito surte efectos entre las partes desde el momento en que el derecho muere o desaparece; pero con respecto a terceros sólo produce efecto la extinción desde que se anula o cancela el asiento en donde se hizo constar el derecho en el Registro de la Propiedad. Es por ello que las inscripciones no se extinguen, en cuanto a tercero, sino por su cancelación o por la inscripción de la transferencia del dominio o derecho real inscrito a favor de otra persona.
Puede decirse entonces, de acuerdo con el Art. 127 de la Ley Hipotecaria, 30 L.P.R.A. see. 2451, que la cancelación extingue el asiento, pero no el derecho. Es por ello que el Art. 128 del citado cuerpo legal, 30 L.P.R.A. see. 2452, declara que, cancelado un asiento, se presume extinguido el derecho contenido en éste desde el momento de su extinción. Sobre el particular se ha dicho que esta presunción, entre partes, es juris tántum y frente a tercero, juris et de jure. Puede haber ocasiones en las que el derecho no se haya extinguido en la realidad, como el caso de una escritura nula, pero la cancelación a base de dicha escritura es perfectamente eficaz para que el tercero registral no tenga que responder del derecho que reflejaba el asiento cancelado. C. Díaz González, Iniciación a los estudios de derecho hipotecario, Madrid, Ed. Rev. Der. Privado, 1967, T. II, págs. 337-347.
En cuanto al Art. 130 de nuestra Ley Hipotecaria, 30 L.P.R.A. see. 2454, notamos que en su inciso (2) dispone la cancelación total de los asientos en el Registro, cuando se extinga por completo el derecho registrado.
Así, el Art. 132 de la citada Ley, 30 L.P.R.A. see. 2456, dispone que “[l]as inscripciones, anotaciones preventivas y notas hechas en virtud de escritura o documento auténtico, se cancelarán mediante otra escritura o documento de la misma naturaleza, en que exprese su consen-*307timiento el titular a cuyo favor se hubiere hecho el asiento
No obstante ello, el Art. 134 de la Ley Hipotecaria, 30 L.P.R.A. see. 2458, manda, inter alia, que cuando por declaración de ley o por resultar del título que produjo el asiento, quedare extinguido el derecho contenido en una inscripción, anotación preventiva o nota, se cancelará el respectivo asiento a instancia de la parte interesada, sin exigirse los requisitos fijados en el Art. 132 de esta ley, supra. Es decir, no hará falta cumplir con los requisitos que menciona el citado artículo para las cancelaciones ordinarias.
Por su parte, y concomitante con lo anterior, el Art. 145 de la Ley Hipotecaria, supra, ordena lo siguiente:
A petición de parte, autenticada ante notario, los registrado-res cancelarán las hipotecas que tengan más de veinte años de vencidas o, si no tuvieron término de vencimiento, de constitui-das, siempre que concurran las circunstancias siguientes:
(1) Que del Registro no conste la interposición de demanda o procedimiento alguno en cobro o ejecución del gravamen hipotecario.
(2) Que del Registro tampoco conste que a pesar del tiempo transcurrido, dicho gravamen se mantiene subsistente en vir-tud de cualquier reclamación, acto o reconocimiento que signi-fique la subsistencia de la hipoteca, por suspensión o interrup-ción de la prescripción liberatoria, u otra causa cualquiera. (Énfasis suplido.)
Queda claro, entonces, la diferencia que reconoce la ley en cuanto a las cancelaciones ordinarias —en las que el Registrador viene obligado a realizar un trámite califica-dor — (2) y luego publica un hecho nuevo, frente a este tipo *308de cancelación, que surge por virtud de lo que ya consta en el propio Registro y a la que viene obligado luego de veri-ficar que se cumplan los requisitos enumerados en el artículo.
En cuanto a esta prescripción de veinte (20) años, si integramos, notamos que ésta contradice la prescripción de obligaciones puramente personales —que en última instancia son las que garantizan la hipoteca— de acuerdo con el Art. 1864 del Código Civil, 31 L.P.R.A. see. 5294, que es sólo de quince (15) años. Esta disposición de nuestro Código Civil, por su parte, complementa el mandato de la Ley Hipotecaria en su Art. 145, supra, al disponer también que la acción hipotecaria prescribirá a los (20) veinte años y que las personales que no tengan señalado término especial de prescripción, a los quince (15).
Como bien se ha señalado, dado que no es posible admi-tir un plazo distinto de prescripción del crédito y de la ga-rantía, debe entenderse que los créditos garantizados con hipoteca no prescriben a los quince (15) años, sino a los veinte (20), aunque en tal supuesto se da la anomalía de que lo accesorio influye sobre lo principal. Díaz González, op. cit., T. III, pág. 307.
Relacionado, señala R. Roca-Sastre y L. Roca Sastre Muncunill, Derecho Hipotecario, 8va ed., Barcelona, Ed. Bosch, T. II, 1995, pág. 600, que en materia de derechos reales no susceptibles de posesión o de protección posesoria, su prescripción extintiva no perjudicará nunca al tercer adquiriente. Esto equivale a establecer la imprescriptibilidad en cuanto a tercero del derecho real de hipoteca. Ello resalta la importancia de la cancelación de asientos regístrales.
José María Chico y Ortiz discute ampliamente la doc-trina de cancelación en el Derecho español. Así, cita a Diez-Picazo, junto a Lacruz Berdejo, sosteniendo la idea de que los asientos regístrales no se extinguen, sino que son sus-*309tituidos o pierden vigencia a través de la extensión de un nuevo asiento.
Continúa la discusión citando la doctrina tradicional, compuesta por, entre otros, Morrell y Terry, Galindo y Es-cosura, Campuzano, Casso, Roca Sastre, quienes entien-den que la cancelación es un asiento accesorio y definitivo, por el que se extingue un asiento anterior y a consecuencia del cual se presume extinguido el derecho a que se refería el asiento cancelado.
La doctrina más moderna, representada por La Rica Maritorena, coincide en que el asiento de cancelación deja sin efecto otro asiento principal, bien por extinción del de-recho inscrito o anotado, bien por otra causa legal que taxativamente lo determine. J.M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, 3ra ed., Madrid, Ed. Marcial Pons, 1994, T. II, págs. 1215-1219.
Por su parte, Sánchez Cañete define la cancelación como los “asientos principales, que recogiendo una decisión solemne dada por funcionario competente para ello, de que se ha producido una situación jurídica o de hecho extintiva de alguno de los elementos que constituyen el folio registral o de un asiento de él, excluye cualquier otro que presuponga la vigencia de lo extinguido”. (Énfasis suplido.) B. Camy Sánchez Cañete, Comentarios a la Legislación Hipotecaria, 3ra ed., Pamplona, Ed. Aranzadi, 1983, Vol. VI, pág. 325. Seguidamente, sintetiza lo dicho, describiendo la cancelación como “asientos que declaran la extin-. ción de todos o algunos de los elementos formantes de otros, impidiendo la registración de todo lo que pueda desconocerla”. (Énfasis suplido.) Id.
Concretamente hablando de la cancelación de hipoteca, Sánchez Cañete nos enseña:
La sugestiva pero equivocada idea, de que la hipoteca es ante todo un derecho real, con la secuela de que al extinguirlo reali-zamos una operación equivalente a su enajenación, ha hecho olvidar que el carácter esencial de la hipoteca y el que justifica *310su existencia, no es otro que el de ser en todo y por todo un derecho real accesorio de una obligación personal, que en modo alguno podrá recoger el Registro sólo como tal obligación personal.
Esta accesoriedad informa de tal manera al derecho real, que desaparecida la obligación principal queda inoperante aquél, conservándose sólo a lo sumo una entelequia, el asiento registral que lo recoge, (Enfasis suplido.) Sánchez Cañete, op. cit., pág. 766. Véase, además, Roca Sastre, op. cit., T. III, págs. 133 y 174.
Dicho de otro modo, si la inscripción se cancela, la hipo-teca se extingue, porque la supresión de la publicidad ani-quila el derecho real; sostener lo contrario equivaldría a admitir la existencia de hipotecas ocultas. J. Gamarra, Tratado de Derecho Civil Uruguayo, 3ra ed., Montevideo, Ed. Sue. Martin Bianchi Altuna, 1982, T. II, pág. 339.
El profesor y tratadista Eduardo Vázquez Bote nos aclara el ámbito de la cancelación en el derecho puertorriqueño. Así, nos dice:
En sistemas regístrales como el de Puerto Rico, en que los derechos reales nacen fuera del Registro (con la consabida ex-cepción del derecho real de hipoteca), ya es conocido que puede producirse una dualidad entre el contenido registral y el mundo extratabular. Y del mismo modo que la inscripción no se iden-tifica con la constitución o modificación de un derecho, sino que es un acto posterior, lo mismo ocurre con la cancelación, la cual no puede ni debe ser confundida con la causa que extingue el derecho contenido en el asiento que aquélla declara, a su vez, igualmente extinto.
La cancelación deviene, pues, en ser expresión registral de la presencia de causas extintivas de un asiento o de un derecho. Pero la cancelación, en cuanto expresión formal, no puede iden-tificarse con la variedad y abundancia de causas —factor sus-tancial— que provocan la extinción de un derecho y que viven, normalmente, fuera del Registro; ni tampoco puede identifi-carse con las causas que, surgidas del Registro, provoquen la ineficacia de un asiento. (Enfasis suplido.) E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puertorri-queño (derecho inmobiliario registral), San Juan, Ed. But-terworth, 1992, Vol. XV, T. II, pág. 566.
Bien sabemos, por reiterar, que la cancelación en *311términos generales no es sino una inscripción de la extin-ción de un derecho real. Véase J. Texidor y Alcalá del Olmo, Extinción de Inscripciones y Anotaciones, 1 Rev. Jur. U.P.R. 3, 28 (1932).
HH HH
En cuanto a los aranceles que deben ser satisfechos al momento de realizar una cancelación, ya sea mediante nota marginal o mediante asiento de cancelación, el Art. 1 de la Ley de Aranceles del Registro de la Propiedad, supra, fija los derechos que se han de pagar por las inscripciones, anotaciones, cancelaciones o liberaciones en el Registro de la Propiedad. Nos atañe, de forma particular, lo que dispone el arancel Núm. 2:
Por la inscripción, anotación, cancelación, liberación, res-pecto a cada derecho en una finca, se pagarán los siguientes derechos:
(a) Si la finca o derecho vale mil (1,000) dólares o menos, se pagará dos (2) dólares.
(b) Cuando el valor de la finca o derecho exceda de mil (1,000) dólares se pagará dos (2) dólares por cada mil dólares o fracción de mil dólares de valor nominal de la finca hasta un valor máximo de veinticinco mil (25,000) dólares.
(c) Cuando el valor de una finca o derecho exceda de vein-ticinco mil (25,000) dólares, se pagarán cincuenta (50) dólares por los primeros veinticinco mil (25,000) dólares y cuatro (4) dólares por cada mil (1,000) dólares o fracción de mil (1,000) dólares adicionales.
(d) Por las notas marginales que no envuelvan cuantía se pagará cuatro (4) dólares por cada una
(e) Por liberaciones gratuitas se pagarán cuatro (4) dólares por cada finca.
(f) Los derechos por la anotación de la reserva de prioridad de un contrato en gestación se regirán por el anterior inciso (a) o (b), pero limitados a un máximo de veinticinco (25) dólares.
(g) Los derechos por la inscripción del contrato de opción de compra se regirán por el anterior inciso (a) o (b) sobre el monto del precio señalado para la compra, pero limitado a un máximo de veinticinco (25) dólares. (Enfasis suplido).
*312Nuestra jurisprudencia ha tenido ocasión de discutir asuntos con tangencia al caso que nos ocupa. Así, en S.B. Pharmaco P.R. v. Registrador, 148 D.P.R. 336 (1999), nos enfrentamos a una situación en la que un contrato de arrendamiento vencido, por haber expirado, interesaba ser cancelado en el Registro. El Registrador denegó la calificación solicitada, alegando insuficiencia en el pago de aranceles. Citando a Correa Sánchez v. Registrador, 113 D.RR. 581, 590 (1982), dijimos que el valor del arancel registral requerido para la inscripción o cancelación de cualquier asiento, ya sea principal o accesorio, queda establecido en virtud del valor de la finca o el derecho a inscribirse o a cancelarse. Cuando se tiene por objeto un derecho o interés estimable —añadimos— susceptible así de ser justipreciado, bien al presentarse o cancelarse, nos encontramos ante un acto que involucra cuantía. Correa Sánchez v. Registrador, supra, págs. 591-592.
Aclarando aún más, en S.B. Pharmaco P.R. v. Registrador, supra, elaboramos sobre lo resuelto en Correa Sánchez v. Registrador, supra, expresando que la operación registral que pretende cancelar un derecho inscrito, que por sus propios términos y según surge de la inscripción de éste ya ha vencido, según ordena el Art. 134 de la Ley Hipotecaria, supra, no puede involucrar cuantía ni tiene por objeto un derecho o interés estimable. Como consecuencia, la inscripción de dicho asiento de cancelación sólo deberá satisfacer el tipo mínimo de cuatro dólares ($4) que dispone el Art. 1 de la Ley de Aranceles, supra.
En S.B. Pharmaco P.R. v. Registrador, supra, teníamos ante nuestra consideración un contrato de arrendamiento vencido, cosa que se desprendía de sus mismos términos. De acuerdo con el Art. 134 de la Ley Hipotecaria, supra, en estas circunstancias el Registrador viene obligado a cance-lar, a instancia de parte, sin tener que realizar las funcio-nes calificadoras que tendría que hacer de ordinario en una cancelación. En el caso particular atendido allí, la propia *313ley eximía al Registrador, para la eliminación de tal ins-cripción, del procedimiento ordinario antes dicho. En fun-ción de lo anterior, resolvimos que en esas circunstancias particulares, el arancel que procedía era el de tipo mínimo, en vista de que la propia letra de la ley lo distinguía del procedimiento típico de cancelación.
La solución del caso ante nuestra consideración no puede escapar lo resuelto en S.B. Pharmaco P.R. v. Registrador, supra, y en Correa Sánchez v. Registrador, supra. Se trata de un crédito hipotecario que, habiendo transcu-rrido más de veinte (20) años, se ha extinguido por man-dato de ley. Esta operación registral no puede involucrar cuantía, como tampoco el derecho a cancelar puede ser estimado. Igual que un documento que de sus propios tér-minos destila su vencimiento, tenemos ante nos un derecho extinguido por declaración expresa de ley, según surge del Art. 134 de la Ley Hipotecaria, supra, que consta así en la publicación que de él hace el Registro y que también es eximido del rigor del procedimiento ordinario de cancelación. Es decir, el Registro no tiene que publicar un hecho nuevo. Además, el Art. 145 de dicha ley, supra, or-dena específicamente a los Registradores que, a instancia de parte, y verificados los criterios que allí se exponen, eli-mine la inscripción una vez transcurrido el término mencionado. Esta obligación del Registrador lo exime de ulterior trámite, a diferencia de lo que acontece con las cancelaciones ordinarias, en las que incluso estaría preci-sado a darle publicidad a un hecho que de los propios tér-minos del Registro no surge.
Contrario a lo que ocurriría al cancelar —como ocurre de ordinario— un derecho estimable o susceptible de ser justipreciado, el derecho cuya inscripción se interesa elimi-nar del Registro en este caso, por estar presentes en él las condiciones que establecen los citados artículos del Código Civil y de la Ley Hipotecaria, carece de valor para propó-sitos del Art. 1 de la Ley de Aranceles del Registro de la *314Propiedad, supra. Por lo tanto, resolvemos que, en esta ex-cepcional circunstancia, los derechos a pagar corresponden al tipo mínimo que dispone el Arancel Núm. 2, inciso (d), del Art. 1 de la Ley de Aranceles del Registro de la Propie-dad, supra, y aclaramos que lo aquí resuelto, así como lo resuelto en S.B. Pharmaco P.R. v. Registrador, supra, no aplica a las cancelaciones que —de ordinario— se realizan en el Registro de la Propiedad y que no están cobijadas por las distinciones que la propia ley reconoce.
Después de todo, ya hemos advertido que al computar el arancel sobre el valor de la finca o el derecho, el Registrador debe orientar su criterio por la cifra que sea más representativa del verdadero valor de la finca o el derecho. Lincoln American Corp. v. Registrador, 106 D.P.R. 781, 784 (1978). Debe, además, descartar el posible valor aparente por el valor real que satisface la razón y el entendimiento. Empire Life Ins. Co. v. Registrador, 105 D.P.R. 136, 142 (1976). Es decir, el método para determinar el valor sujeto a arancel acerca la operación registral a la realidad del verdadero valor del inmueble y excluye la ficción que representan los valores irrisorios. Aponte Parés v. Registrador, 106 D.P.R. 176, 178 (1977).
IV
Por los fundamentos antes expuestos, concluimos que erró el Registrador de la Propiedad de Puerto Rico, Sección I de Carolina, al imponerle a la parte promovente la tota-lidad del pago de derechos arancelarios a tenor con el in-ciso (c) del Arancel Núm. 2 del Art. I de la Ley de Aranceles del Registro de la Propiedad, supra. Procederá, no obs-tante, el arancel correspondiente de cuatro dólares ($4), en atención a lo aquí resuelto.

Se dictará sentencia de conformidad.

*315El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

 Esto así, porque la recurrente entendía que le aplicaba el inciso (a), Arancel Núm. 2 del Art. 1 de la Ley de Aranceles del Registro de la Propiedad, Ley Núm. 91 de 30 de mayo de 1970, según enmendada, 30 L.P.R.A. sec. 1767(a).


 Sobre la función calificadora del Registrador, en cuanto persigue únicamente extender o denegar la inscripción, anotación, nota o cancelación de los documentos presentados ante la consideración de este funcionario administrativo, de acuerdo con el Art. 67 de la Ley Hipotecaria y del Registro de la Propiedad (en adelante la Ley Hipotecaria), 30 L.P.R.A. see. 2270, véanse Rodríguez Morales v. Registrador, 142 D.P.R. 347 (1997); U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989); L. Dershowitz & Co., Inc. v. Registrador, 105 D.P.R. 267 (1976).